IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
R. Alexander Acosta, Secretary of Labor,
Plaintiff(s),
Case Number: 1:18cv590
Vs.
Judge Susan J. Dlott
MICA Contracting, LLC, et al., et al.,
Defendant(s).
ORDER
The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on June 28, 2019 (Doc. 24), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired July 12, 2019, hereby
ADOPTS said Report and Recommendation.
Accordingly, defendant Sarah Elaine Thompson’s motion to dismiss (Doc. 18) is

DENIED.

IT IS SO ORDERED.

Ausn. Y, Whitt:

Judge Susan J. Dipte
United States District Court
